SMITH, Acting Chief Judge.
This appeal presents several complex questions concerning the Securities Act of 1933, 15 U.S.C. § 77e. While the judgment from which the appeal was taken is ostensibly a summary judgment, it is evident that the trial court, presented with motions for summary judgment both by appellants and by appellees, undertook at the instance of the parties to decide all factual issues in the light of the entire record. No claim is made by appellants that issues of fact should not have been resolved by the trial judge when the case was submitted. On less than a full record of the proceedings below, we are invited by appellants to overturn the factual findings made by the trial court. We decline to decide the complex questions presented on such a record. The judgment is
AFFIRMED.
ERVIN and BOOTH, JJ., concur.